According to the transcript of the record, the appellant was tried in a justice of the peace court for the fifth district of Leake county on a charge of unlawfully having in his possession intoxicating liquor. He was tried before a jury, and the verdict is recited in the judgment sent up to the circuit court, and from thence to this court. There is no judgment imposing any sentence by the court *Page 624 
on the defendant for the crime of which he was convicted by the jury, and, although an appeal bond was filed, no judgment was ever entered by the justice of the peace on the verdict rendered finding the defendant guilty as charged in the affidavit.
The prosecution having originated in a justice of the peace court, it is essential that such court dispose of the case before an appeal to the circuit court is filed, and, in such case, the record should show a judgment imposing sentence which is required to confer jurisdiction on the circuit court by sections 87 and 89, Code 1906, and sections 69 and 71, Hemingway's Code 1927. See Hughston v. Cornish, 59 Miss. 372; Ball v. Sledge, 82 Miss. 747, 35 So. 214; Calhoun v. State, 86 Miss. 553, 38 So. 660.
Want of a judgment sentencing appellant for the crime in this case was pointed out in the court below.
Reversed and remanded.